Citation Nr: 0406359	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
shoulder disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for respiratory 
disability, including sinusitis.

7.  Entitlement to service connection for ulcerative 
proctitis.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
9.  Entitlement to an initial compensable rating for 
service-connected hypertension from March 11, 1992, 
through December 23, 2002.

10.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension, effective December 24, 
2002. 

11.  Entitlement to an initial compensable rating for 
alopecia areata from August 26, 1992, through August 29, 
2002.

12.  Entitlement to a rating in excess of 10 percent for 
alopecia areata, effective August 30, 2002. 

13.  Entitlement to an initial compensable rating for 
tinnitus. 

14.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983; from May to September 1987; from September 
1987 to September 1990; and from January 1991 to March 
1992.  He also had service in the Reserves.  During the 
Persian Gulf War he was stationed in Southwest Asia.  His 
awards and decorations included the Bronze Star Medal; 
four awards of the Army Commendation Medal; and the Army 
Achievement Medal, all for meritorious service.  He was 
also authorized to wear the Master Parachute Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1997, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, confirmed and 
continued its denial of entitlement to service connection 
for the following disorders:  bilateral shoulder 
disability; right elbow disability; bilateral knee 
disability; left ankle disability; low back disability; 
respiratory disability, including sinusitis; ulcerative 
proctitis; and PTSD.  The RO raised the rating for the 
following disorders from noncompensable to 10 percent, 
effective on the dates indicated:  hypertension, 
effective December 24, 2002, and alopecia areata, 
effective August 30, 2002.  The RO confirmed and 
continued the initial noncompensable ratings for the 
veteran's service-connected tinnitus for his service-
connected headaches.  Thereafter, the case was returned 
to the Board for further appellate action.

In January 2004, the veteran failed to report for a 
hearing scheduled before a Veterans Law Judge at the 
Board's central offices in Washington, D.C.  Since that 
time, the veteran has not requested that such a hearing 
be rescheduled.

After reviewing the record, the Board is of the opinion 
that further development of the evidence is warranted 
with respect to the issue of entitlement to service 
connection for the following disorders:  bilateral 
shoulder disability; right elbow disability; bilateral 
knee disability; left ankle disability; low back 
disability; respiratory disability, including sinusitis; 
and ulcerative proctitis.  Further development is also 
required with respect to the following issues:  
entitlement to an initial compensable rating from March 
11, 1992, through December 23, 2002, for a initial 
compensable rating for the veteran's service-connected 
hypertension; entitlement to a rating in excess of 10 
percent for the veteran's service-connected hypertension, 
effective December 24, 2002; and entitlement to an 
initial compensable rating for headaches..  Accordingly, 
those issues will be the subject of a remand at the end 
of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is the result of harassment, 
discrimination, and other inappropriate behavior by his 
company commander in service.

2.  From August 26, 1992, through August 29, 2002, the 
veteran's alopecia areata affected an extensive area, 
including an exposed surface.

3.  From August 30, 2002, through the present, the 
veteran's alopecia areata has been manifested primarily 
by a 35 percent loss of his scalp hair; a 100 percent 
loss of his facial hair; and a 75 percent loss of the 
hair on the remainder of his body.

4.  The veteran hears high-pitched sounds once or twice a 
week, which are not associated with his service-connected 
tinnitus.


CONCLUSIONS OF LAW

1.  PTSD is the result of stressor(s) which occurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2003).

2.  The criteria for an initial 10 percent rating for 
alopecia areata, effective from August 26, 1992, through 
August 29, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.20, 4.118, DC 7814 (2003).



3.  The criteria for a rating in excess of 10 percent for 
alopecia areata, effective August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7 (2003); 38 C.F.R. 
§ 4.118, DC 7831 (67 FR 49590 (July 31, 2002) (effective 
August 30, 2002)).

4.  The criteria for an initial compensable rating for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.31, 4.87, DC 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information in the Board's remand of June 
1997; the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); and a letter, dated in 
November 2001, the veteran and his representative were 
notified of the evidence necessary to substantiate his 
claim of entitlement to service connection for PTSD and 
his claims of entitlement to increased ratings for his 
service-connected alopecia areata and tinnitus.  Indeed, 
the SSOC, issued in June 2003, sets forth provisions of 
38 C.F.R. § 3.159.  Those provisions informed the veteran 
of what evidence and information VA would obtain for him, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of 
the veteran's appeal:  the veteran's service personnel 
records; the veteran's service medical records; reports 
of examinations performed by the VA in November 1992, 
December 2002, and January 2003; statements, dated in 
April 1994 from former fellow service members; a 
statement, dated in June 1994, from the chaplain assigned 
to the veteran's unit; an October 1995 statement from D. 
U. H., D.C.; records from the service department's Board 
for Correction of Military records; and a June 1997 
statement from the veteran's academic counselor.  

Finally, the records shows that the veteran has been 
informed of his right to have a hearing in association 
with his appeal.  As noted above, he was scheduled for 
such a hearing at the Board's offices in January 2004; 
however, he failed to report for that hearing.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the appellant in the 
development of his claims of entitlement to service 
connection for PTSD and entitlement to increased ratings 
for alopecia areata and tinnitus.  With respect to those 
claims, it appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder.  In this regard, it should be noted that 
he has not identified any outstanding evidence (which has 
not been sought by the VA) which could be used to support 
any of those issues.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Indeed, such development 
would serve no useful purpose and, therefore, need not be 
performed in order to meet the requirements of the VCAA.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with 
no benefit flowing to the appellant are to be avoided).  
Accordingly, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no threat of harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.  

II.  PTSD

The veteran seeks entitlement to service connection for 
PTSD.  

During the course of the appeal, the VA revised its 
regulations concerning the type of evidence required to 
establish service connection for PTSD.  64 FR 32807 
(June 18, 1999) (codified as amended at 38 C.F.R. 
§ 3.304(f)).  Such changes implemented a decision by the 
United States Court of Veterans Appeals (the Court) which 
stated that then-current regulations did not adequately 
reflect the governing statute.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Since the beginning of the veteran's appeal (the 
foregoing changes notwithstanding), service connection 
for PTSD has required medical evidence diagnosing the 
condition; a link, established by medical evidence, 
between the current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 
3.304(f). 

A review of the evidence discloses that the veteran has a 
confirmed diagnosis of PTSD (See the report of the 
psychiatric examination performed by the VA in December 
2002).  The veteran contends that such disorder is 
primarily the result of sexual harassment and 
discrimination he experienced from his company commander 
while stationed in Korea in 1988 and 1989.  

Although there are no official records describing the 
stressful incidents in question, that is not particularly 
surprising.  Indeed, the VA recognizes that due to the 
extremely personal and sensitive nature of such 
incidents, many are not officially reported.  Manual M 
21-1, Part III, paragraph 5.14c; see Patton v. West, 12 
Vet. App. 272, 278-80 (1999).  Under such circumstances, 
alternative forms of evidence must be developed.  

In this case, several rather lengthy and detailed 
statements from former fellow servicemen, including the 
unit chaplain, tend to confirm the veteran's stressors 
involving harassment, intimidation, and other 
inappropriate behavior by his company commander in Korea 
in 1988 and 1989.  Such behavior was so extreme that it 
exacerbated the veteran's hair loss associated with his 
alopecia.  Moreover, the veteran reportedly received 
adverse efficiency reports which were so questionable 
that they were expunged from his file by the service 
department's Board for the Correction of Military 
Records.  While not dispositive of the issue, such 
evidence strongly suggests that the inservice stressor(s) 
actually occurred.  At the very least, the evidence is in 
relative equipoise.  That is, there is an approximate 
balance of evidence both for and against the actual 
occurrence of the inservice stressor(s).  Under such 
circumstances, all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Inasmuch as the December 2002 VA examiner found a nexus 
between the reported inservice stressors and the 
diagnosis of PTSD, service connection for such disorder 
is warranted.  To that extent, the appeal is granted.



III.  Increased Ratings

The veteran seeks increased rating for his service-
connected alopecia areata and tinnitus. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

By a rating action, dated in October 1993, the RO granted 
the veteran's claims of entitlement to service connection 
for alopecia areata and tinnitus.  Those were initial 
rating awards  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A.  Alopecia Areata

From August 26, 1992, when the RO received the veteran's 
claim for service connection for alopecia areata, through 
August 29, 2002, there was no DC in the rating schedule 
pertaining specifically to alopecia areata.  
Consequently, it was rated by analogy to tinea barbae 
under 38 C.F.R. § 4.118, DC 7814.  In turn, that DC 
stated that such disability would be rated as a benign 
new skin growth and rated as eczema under 38 C.F.R. 
§ 4.118, DC 7806.  A noncompensable evaluation was 
warranted for eczema with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or 
small area.  A 10 percent rating was warranted if there 
was exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  A 30 percent rating 
was warranted if there was constant exudation or itching, 
extensive lesions, or marked disfigurement.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin 
disorders.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Those changes became effective on August 30, 2002.  The 
Board notified the veteran of those changes and provided 
him with the text of those changes in the SSOC issued in 
June 2003.  Inasmuch as the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
also VAOPGCPREC 3-00.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002), 
can be no earlier than the effective date of that change.  
For the period prior to the effective date of the change, 
the Board must apply only the earlier version of the 
regulation.  

Under the revised regulations, a DC was issued 
specifically to rate alopecia areata.  38 C.F.R. § 4.118, 
DC 7831.  A noncompensable rating was warranted for that 
disorder where hair loss was limited to the scalp and 
face.  A 10 percent rating was warranted for a total loss 
of body hair.

In June 2003, the RO raised the veteran's rating for 
alopecia areata to 10 percent, effective August 30, 2002, 
the effective date of the new regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114(a)(1) (2002).

A review of the evidence discloses that on several 
occasions in service, the veteran was noted to have 
alopecia areata.  In October 1988 and February 1989, it 
was described as patchy and primarily affected the scalp, 
eyebrows, and beard.  It had not resolved by the time of 
the veteran's service separation examination in January 
1992.  

During the veteran's VA examination in November 1992, it 
was noted that in addition to his head and scalp, he had 
patchy areas of hair loss in his chest and extremities.  
The examiner stated, however, that the veteran did have 
enough hair on his scalp to cover the bare areas.  
Nonetheless, the alopecia was rather widespread and 
certainly affected exposed areas, such as his eyebrows.  
Therefore, the veteran's alopecia more nearly reflected 
the criteria in effect for a 10 percent schedular rating 
prior to August 30, 2002.  38 C.F.R. § 4.118, DC 7806.  
To that extent, the appeal is allowed.

The Board has considered the possibility of a still 
higher schedular evaluation, however, there is no 
evidence that since service, the veteran's alopecia has 
been severe.  Indeed, since November 1992, there is no 
evidence that the veteran has been treated for alopecia.  
Although the VA dermatologic examination in December 
2002, revealed some disfigurement, there was no evidence 
that it was marked.  Rather, the VA examiner stated that 
the areas on the veteran's trunk, legs, and pubic area 
terribly disfiguring.  Moreover, there was no evidence of 
constant exudation or itching associated with the 
veteran's service-connected alopecia.  As such, the 
veteran could not meet the criteria for the 30 percent 
rating under 38 C.F.R. § 4.118, DC 7806.  Accordingly, a 
10 percent rating and no more is warranted for his 
alopecia under the old criteria.  

In arriving at this decision, the Board has considered 
the possibility of a schedular rating in excess of 10 
percent for alopecia under the revised rating criteria.  
Under that criteria, however, the veteran currently 
receives the highest schedular rating for alopecia 
areata.  In order to receive a higher schedular 
evaluation, he would have to demonstrate scarring 
alopecia over more than 40 percent of his scalp.  
38 C.F.R. § 4.118, DC 7830 (2003).  In this case, 
however, there is no evidence of scarring alopecia.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the revised criteria.  

The Board has considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an 
extraschedular rating for the veteran's alopecia.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods 
of hospitalization, as to render impractical the 
application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations 
of that disability are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

Finally, the Board has considered the possibility of 
staged ratings noted in Fenderson; however, the evidence 
of record shows that the manifestations of the veteran's 
service-connected alopecia areata have been generally 
consistent since August 26, 1992, the date that service 
connection and the 10 percent rating became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

B.  Tinnitus

When the RO received the veteran's claim for service 
connection for tinnitus in August 1992, that disorder was 
rated in accordance with 38 C.F.R. § 4.87a, DC 6260.  A 
10 percent rating was warranted for persistent tinnitus 
which was a symptom of a head injury, concussion, or 
acoustic trauma.  Then, as now, when the rating schedule 
did not provide a zero percent evaluation for a DC, a 
noncompensable rating was assigned when the requirements 
for a noncompensable evaluation were not met.  38 C.F.R. 
§ 4.31.

During the pendency of the veteran's appeal, the rating 
schedule was also revised with respect to rating 
tinnitus.  64 FR 25202 (May 11, 1999).  A 10 percent 
rating was warranted for recurrent tinnitus; however, the 
DC no longer required that the tinnitus be the result of 
head injury, concussion, or acoustic trauma.  A separate 
evaluation for tinnitus could be combined with an 
evaluation under DC's 6100 (hearing impairment), 6200 
(chronic supperative otitis media, mastoiditis, and/or 
cholesteatoma), or 6204 (peripheral vestibular disorder, 
or other DC, except when tinnitus supports an evaluation 
under one of those DC's.  38 C.F.R. § 4.87, DC 6260, Note 
1.  Those changes became effective on June 10, 1999 and 
the Board notified the veteran and provided him with the 
text of those changes in its SSOC issued in June 2003.  

As above, the veteran's claim was filed before the 
regulatory change occurred.  Accordingly, he is entitled 
to application of the version most favorable to him.  
Karnas; see also VAOPGCPREC 3-00.  

Although the veteran contends that in August 1992, his 
tinnitus was the result of acoustic trauma, including an 
explosion during the Persian Gulf War, a review of the 
evidence does not support his contention.  In service, he 
was treated for tinnitus on only one occasion (March 
1991).  That disorder was reportedly associated with 
otitis externa and affected his right ear only.  There 
was no evidence of acoustic trauma.  During VA 
audiometric testing in October 1992, it was noted that 
the veteran had non-debilitating tinnitus.  He reported 
that affected his left ear only.  Although he again 
reported that it was the result of an explosion, there 
was simply no competent evidence to support that 
conclusion.   

Since October 1992, the only evidence that the veteran 
has been seen for tinnitus is contained in the report of 
the January 2003 VA audiological examination.  The 
veteran reported that since 1991, he had heard a high-
pitched alarm-like sound occurring once or twice a week 
and lasting for one to two minutes each time.  The 
examiner stated, however, that such sounds were 
compatible with normal auditory function and were not 
typical of tinnitus induced by noise exposure.  

Absent competent evidence of head injury, concussion or 
acoustic trauma associated with the veteran's tinnitus, 
he is not entitled to a 10 percent rating under 38 C.F.R. 
§ 4.118, DC 6260, which was in effect prior to August 30 
2002.  Inasmuch as the sounds he now hears are not 
consistent with tinnitus, he also fails to meet the 
criteria for a compensable rating for recurrent tinnitus 
under the revised criteria.  Accordingly, an increased 
schedular rating is not warranted.

The Board has, again, considered the possibility of 
referring this issue to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating.  As above, however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.  Accordingly, no 
further action is required under 38 C.F.R. § 3.321(b)(1).  

Further, the evidence shows that the severity of the 
veteran's tinnitus has generally been consistent since 
August 26, 1992, the date that service connection and the 
noncompensable rating became effective.  Accordingly, 
there is no basis to invoke the principle of staged 
ratings noted in Fenderson. 

Finally, the Board notes that in September 2003, the 
veteran's representative contended that separate 
disability ratings are warranted for tinnitus in each of 
the veteran's ears and that such ratings should then be 
combined.  Inasmuch as the veteran has a noncompensable 
rating for that disorder, such contentions are 
effectively moot.  Moreover, recent revisions to the 
rating schedule specifically preclude the assignment of 
more than one evaluation for tinnitus.  68 FR 25822 (May 
14, 2003)(effective June 13, 2003, and codified at 
38 C.F.R. § 4.87, DC 6260, Note 2).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial 10 percent rating for alopecia 
areata from August 26, 1992, through August 29, 2002, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 10 percent rating 
since August 30, 2002, is denied.

Entitlement to an initial compensable rating for tinnitus 
is denied.


REMAND

As noted above, the veteran seeks entitlement to service 
connection for the following disorders:  bilateral 
shoulder disability; right elbow disability; bilateral 
knee disability; left ankle disability; low back 
disability; respiratory disability, including sinusitis; 
and ulcerative proctitis.  He maintains that they are the 
result of disease or injury incurred in or aggravated by 
service.  In the alternative, he maintains that they are 
the result of undiagnosed illness sustained during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  

The veteran contends that his shoulders were injured 
while playing sports in service.  His service medical 
records show that on a number of occasions from October 
1979 through January 1992, he complained of pain in 
either his left or right shoulder.  During his January 
1992 demobilization examination, it was noted that he had 
a history of bilateral shoulder arthralgias.
The veteran contends that his knees were injured in 
service, and that his right knee, in particular, was 
injured during his participation in Operation Desert 
Storm.  His service medical records show that he 
sustained injuries to each knee, primarily while 
participating in sports.  The various diagnoses included 
strain of the right lateral collateral ligament (e.g., 
August 1982); left medial collateral ligament strain 
versus a let medial meniscus tear (May 1988).  In 
February 1991, the veteran reportedly damaged his right 
knee ligament getting out of a combat vehicle.  X-rays, 
taken in June 1991 revealed calcification of the right 
knee just lateral to the medial femoral condyle.  During 
his January 1992 demobilization examination, it was noted 
that the veteran had right iliotibial band syndrome which 
was occasionally symptomatic.  

In December 2002, the veteran underwent a VA orthopedic 
examination.  He was found to have patellofemoral pain 
syndrome of both knees and iliotibial band syndrome of 
the right knee.  There was no report of a nexus between 
either of those disabilities and any event in service.

The veteran contends that he sustained a lifting injury 
to his right elbow during Operation Desert Storm.  In 
February 1991, the veteran was treated for right elbow 
strain, after loading baggage on a bus.  On the report of 
his January 1992 demobilization examination, the summary 
of the veteran's defects and diagnoses included tennis 
elbow on the right.

The veteran contends that his left ankle disability is 
the result of cumulative damage incurred during service, 
and particularly his airborne duties.  His service 
medical records show that he sprained his ankle on at 
least two occasions (January 1982 and May 1990).  

The veteran contends that injured his back on multiple 
occasions in service, including a parachute jump in 1982.  
The service medical records show that in July 1982, the 
veteran reportedly sustained low back strain during a 
parachute jump.  Thereafter, he reported recurrent back 
pain on several occasions, including his January 1992 
demobilization examination.  During his December 2002 VA 
examination, the veteran reported a that he had injured 
his low back during a parachute jump in 1982.  Following 
the examination, the diagnosis was lumbosacral strain.  
The examiner did not address the possibility of a nexus 
to service.

The veteran contends that respiratory disability, 
including sinusitis had its onset in service. His service 
medical records show that from March 1979 through January 
1992, the veteran was treated for respiratory complaints, 
including sinus congestion.  The various diagnoses 
included an upper respiratory infection (e.g. February 
1988); pharyngitis (e.g., January 1989); and chronic 
bilateral maxillary sinusitis (August and September 
1989).  During his January 1992 demobilization 
examination, X-rays confirmed the presence of bilateral 
maxillary sinusitis.  

The veteran maintains that his ulcerative proctitis is 
the result of his participation in the Persian Gulf War.  
His service medical records show that in February 1991, 
and during his January 1992 demobilization examination, 
he was found to have blood in his stool.  In March 1992, 
a flexible sigmoidoscopy revealed possible mild distal 
proctitis versus an artifact from enemas and the scope 
insertion, though the examiner doubted the latter 
possibility.  In April 1992, additional treatment 
confirmed the diagnosis of mild ulcerative proctitis with 
onset in Saudi Arabia in February 1991.  

Following his VA general medical examination in November 
1992,the relevant diagnosis was a history of ulcerative 
proctitis, not confirmed by present examination, but not 
ruled out.  

During the veteran's December 2002 VA general medical 
examination, it was noted that he had a hemorrhoid, as 
well as a history of ulcerative proctitis with no 
treatment.

The veteran also seeks entitlement to an initial 
compensable rating for hypertension from March 11, 1992, 
through December 23, 2002; entitlement to a rating in 
excess of 10 percent for that disorder, effective 
December 24, 2002; and entitlement to an initial 
compensable evaluation for headaches.  
In its June 1997 remand, the Board directed that the 
veteran be scheduled for a general examination.  The 
examiner was to state whether each identified symptom or 
condition was attributable to a known clinical diagnosis.  
The Board also directed that the veteran be afforded a 
cardiovascular examination to ascertain the nature and 
severity of his service-connected hypertension.  In each 
case, the Board stated that the claims folder should be 
made available to the examiner for review prior to the 
examination.  

In December 2002, the veteran underwent VA general 
medical, orthopedic, neurologic, and cardiovascular 
examinations.  He also underwent a VA examination under 
Gulf War guidelines.  In each case, the examiner noted 
that the claims folder was not available for review.  The 
failure to make the claims folder available for review 
may be prejudicial to the veteran and may render the 
examinations inadequate for rating purposes.  VAOPGCPREC 
20-95; See Stegall v. West , 11 Vet. App. 268 (1998).  

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  
The following actions are to be performed:

1.  During the pendency of the 
remand, ensure compliance with the 
VA's duties to assist the appellant 
in the development of her claims, as 
set forth in 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.

2.  Schedule the veteran for an 
orthopedic examination to determine 
the nature, etiology, and extent of 
any shoulder, upper extremity, knee, 
ankle, or back disability found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  If disability of either 
or both shoulders; the right elbow; 
either or both knees; the left ankle; 
and/or the back is identified, the 
examiner must render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result of 
any event in service.  This includes, 
but is not limited to, the veteran's 
low back strain in a 1982 parachute 
jump and right elbow and right knee 
injuries in February 1991.  The 
rationale for all opinions must be 
set forth in writing.

3.  Schedule the veteran for a 
respiratory examination, including, 
but not limited to, an examination of 
his sinuses, to determine the nature, 
etiology, and extent of any 
respiratory disability found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  If respiratory 
disability is identified, the 
examiner must render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result of 
any event in service.  This includes, 
but is not limited to, maxillary 
sinusitis in January 1992.  The 
rationale for all opinions must be 
set forth in writing.

4.  Schedule the veteran for a 
proctology examination to determine 
the nature, extent, and etiology of 
any proctologic condition found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  If proctologic 
disability is identified, the 
examiner must render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result of 
any event in service.  This includes, 
but is not limited to, proctitis 
noted on sigmoidoscopy in March 1992.  
The rationale for all opinions must 
be set forth in writing.

5.  Schedule the veteran for a 
cardiovascular examination to 
determine the extent of his service-
connected hypertension.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  
Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days.  
38 C.F.R. § 4.104, DC 7101, Note 1 
(2003).  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  

6.  Schedule the veteran for a 
neurologic examination to determine 
the extent of his service-connected 
headaches.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  

7.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issues of 
entitlement to service connection for 
the following disabilities:  
bilateral shoulder disability; right 
elbow disability; bilateral knee 
disability; left ankle disability; 
back disability; respiratory 
disability, including sinusitis; and 
ulcerative proctitis.  In addition to 
direct service connection, consider 
the possibility of service connection 
due to undiagnosed illness incurred 
during the Persian Gulf War.  Also 
readjudicate the issues of 
entitlement to an initial compensable 
rating for service-connected 
hypertension from March 11, 1992, 
through December 23, 2002; 
entitlement to a rating in excess of 
10 percent for hypertension, 
effective December 24, 2002; and 
entitlement to an initial compensable 
evaluation for headaches.  In so 
doing, consider the possibility of 
staged ratings noted in Fenderson.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



